Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 7, 2015

                                        No. 04-14-00663-CV

                            IN THE INTEREST OF C.J.,JR., a child,

                    From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-02667
                       Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER
        Appellant Christopher J. appeals the trial court’s termination of his parental rights.
Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders
v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill his ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. See In re R.R., No. 04-03-00096-
CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the
procedure set out in Anders, appellant’s attorney has shown that he sent a letter to appellant,
which explained (1) his right to review the record and file a pro se brief, and (2) his right to file a
pro se petition for discretionary review if this court determines the appeal is frivolous. See Kelly
v. State, No. PD-0702-13, 2014 WL 2865901, at *3 (Tex. Crim. App. June 25, 2014). In the
letter to appellant, counsel stated that he had enclosed copies of the brief and motion to
withdraw. See id.

        Counsel’s letter also advised appellant that if he wished to review the appellate record, he
must file a motion in this court. Counsel also enclosed a form motion for this purpose. If
appellant desires to review the record, he must file a motion within ten days of the date of this
order. If appellant desires to file a pro se brief, we ORDER that he do so within twenty days of
the date of this order. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.




                                                       _________________________________
                                                       Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court